In a contested probate proceeding, proponent appeals from a decree of the Surrogate’s Court, Kings County, denying probate, entered upon a verdict that the propounded will was executed as the result of fraud and undue influence. Decree reversed on the law and the facts, with costs to appellant, payable out of the estate, and matter remitted to the Surrogate’s Court for entry of a decree admitting the will to probate. The evidence was insufficient to present a question of fact as to whether the will was executed as a result of fraud and undue influence. Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur.